DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (claims 1, 3, 5-12, 14, and 16-20) in the reply filed on 8/1/2022 is acknowledged.
Claims 2, 4, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7-12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2019/0121176) in view of Kim et al. (U.S. 2018/0059472).

Regarding claim 1, Lee discloses an optical filter (2, Fig. 5; page 7, para [0099]) comprising:
	a substrate (100, Fig. 5; page 2, para [0030]);
	a filter layer (210, Fig. 5; page 2, para [0029]) on the substrate (100, Fig. 5) and including color filters (color filters of 210, Fig. 5; page 5, para [0069]);
	a light-converting layer (320 and 310, Fig. 5; page 3, para [0049]; page 5, para [0069]) over the filter layer (210, Fig. 5) and including light-converting portions (321, Fig. 5; page 3, para [0041]) respectively corresponding to the color filters (210, Fig. 5; page 5, para [0069]);
	a low refractive index layer (400a, Fig. 5; page 2, para [0030]) between the filter layer (210, Fig. 5) and the light-converting layer (320, Fig. 5) and having a refractive index less than a refractive index of the light-converting layer (page 4, para [0054]); and
	a first capping layer (CL2, Figs. 5-6; page 7, para [0100]) between the low refractive index layer (400a, Figs. 5-6) and the light-converting layer (320, Figs. 5-6).

Lee does not expressly disclose that the first capping layer (CL2, Figs. 5-6) has a refractive index between the refractive index of the light-converting layer(320, Figs. 5-6) and the refractive index of the low-refractive index layer (400a, Figs. 5-6).  However, Kim discloses an optical filter (Fig. 4; page 2, para [0038]) comprising an intermediate layer (130, Fig. 4; page 4, para [0070]) sandwiched by a first capping layer (120, Fig. 4; page 4, para [0067]) and a second capping layer (140, Fig. 4; page 4, para [0067]), wherein a refractive index of the intermediate layer (130, Fig. 4) is between a refractive index of the first capping layer (120, Fig. 4) and a refractive index of the second capping layer (140, Fig. 4) in order to improve transmittance and reduce reflection at the respective interfaces of the first capping layer, intermediate layer, and second capping layer by having the refractive index of each of the layers gradually increase from the first capping layer to the intermediate layer and to the second capping layer (refractive index gradually increases from 120 to 130 and to 140, Fig. 4; page 4, para [0067, 0070]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first capping layer (Lee: CL2, Figs. 5-6) of Lee to have a refractive index between the refractive index of the light-converting layer(Lee: 320, Figs. 5-6) and the refractive index of the low-refractive index layer (Lee: 400a, Figs. 5-6) in order to improve transmittance and reduce reflection at the respective interfaces by having the refractive index of each of the layers increase gradually from the low-refractive index layer to the first capping layer and to the light-converting layer (Lee: refractive index increasing from 400a to CL2 to 320, Figs. 5-6) as taught by Kim (Kim: refractive index gradually increases from 120 to 130 and to 140, Fig. 4; page 4, para [0067, 0070]).

Regarding claim 5, Lee as modified by Kim discloses an optical filter with all the limitations of claim 1 above and further discloses pixel areas (Lee: PX1, PX2, PX3, Fig. 4; page 6, para [0082]) apart from each other and a light-blocking area (Lee: BM between 320a and 320b, Fig. 4; page 2, para [0029]) between the pixel areas,
	wherein the color filters (Lee: color filters of 210, Fig. 5; page 5, para [0069]) correspond to the pixel areas (Lee: PX1, PX2, PX3, Fig. 4), and two neighboring color filters among the color filters partially overlap each other in the light-blocking area (Lee: neighboring color filters of 210 overlap each other in the blocking area BM between 320a and 320b, Fig. 4).

Regarding claim 7, Lee as modified by Kim discloses an optical filter with all the limitations of claim 5 above and further discloses wherein the light-converting portions (Lee: 320 and 310, Fig. 4) a first light-converting portion (Lee: 320a, Fig. 4), a second light-converting portion (Lee: 310, Fig. 4; page 3, para [0049]), and a third light-converting portion (Lee: 320b, Fig. 4) each including scattering particles (Lee: 321 and 311, Fig. 4; page 3, para [0041, 0046]),
	the first light-converting portion (Lee: 320a, Fig. 4) including first quantum dots (Lee: 321a, Fig. 4; page 3, para [0041]), and the third light-converting portion (Lee: 320b, Fig. 4) including third quantum dots (Lee: 321b, Fig. 4; page 3, para [0041]), and
	the first quantum dots (Lee: 321a, Fig. 4) and the third quantum dots (Lee: 321b, Fig. 4) include a same material such as fluorescent particles (Lee: page 3, para [0041]) and have different sizes (Lee: 321a and 321b have different sizes, Fig. 4).

Regarding claim 8, Lee as modified by Kim discloses an optical filter with all the limitations above and further discloses a barrier layer (Lee: 220, Fig. 7; page 2, para [0029]) covering the light-converting portions (Lee: 320 and 310, Figs. 4 and 7),
	wherein the light-converting portions (Lee: 320 and 310, Figs. 4 and 7) are spaced apart from each other, and the barrier layer (Lee: 220, Fig. 7) directly contacts the first capping layer (Lee: CL2, Figs. 6-7) in the light-blocking area (Lee: BM between 320a and 320b, Figs. 6-7).
Regarding claim 9, Lee as modified by Kim discloses an optical filter with all the limitations above and further discloses a second light-blocking pattern (Lee: BM between 320a and 310, Fig. 7) located between the light-converting portions (Lee: such as 320a and 310, Fig. 7) that are apart from each other.

Regarding claim 10, Lee as modified by Kim discloses an optical filter with all the limitations above and further discloses an overcoat layer (Lee: 500, Fig. 6; page 2, para [0029]) providing a flat surface by covering the light-converting portions (Lee: 320 and 310, Figs. 4 and 6).

Regarding claim 11, Lee discloses a display device (Figs. 4 and 7; page 1, para [0013, 0016]) comprising:
a light-emitting panel (display panel including BLU, Fig. 4; page 6, para [0086]) that emits incident light (L, Fig. 4) having a single color (page 6 para [0086]); and
an optical filter (2, Fig. 5; page 7, para [0099]) including pixel areas (PX1, PX2, PX3, Fig. 4; page 6, para [0082]) and a light-blocking area (Lee: BM between 320a and 320b, Fig. 4; page 2, para [0029]) between the pixel areas (such as PX1 and PX2, Fig. 4) and converting the incident light into converted light having different colors to emit the converted light from the pixel areas to the outside (Fig. 4; page 6, para [0088]),
wherein the optical filter (2, Fig. 5) includes:
	a substrate (100, Fig. 5; page 2, para [0030]);
	a filter layer (210, Fig. 5; page 2, para [0029]) on the substrate (100, Fig. 5) and including color filters (color filters of 210, Fig. 5; page 5, para [0069]);
	a light-converting layer (320 and 310, Fig. 5; page 3, para [0049]; page 5, para [0069]) over the filter layer (210, Fig. 5) and including light-converting portions (321, Fig. 5; page 3, para [0041]) respectively corresponding to the color filters (210, Fig. 5; page 5, para [0069]);
	a low refractive index layer (400a, Fig. 5; page 2, para [0030]) between the filter layer (210, Fig. 5) and the light-converting layer (320, Fig. 5) and having a refractive index less than a refractive index of the light-converting layer (page 4, para [0054]); and
	a first capping layer (CL2, Figs. 5-6; page 7, para [0100]) between the low refractive index layer (400a, Figs. 5-6) and the light-converting layer (320, Figs. 5-6).

Lee does not expressly disclose that the first capping layer (CL2, Figs. 5-6) has a refractive index between the refractive index of the light-converting layer(320, Figs. 5-6) and the refractive index of the low-refractive index layer (400a, Figs. 5-6).  However, Kim discloses an optical filter (Fig. 4; page 2, para [0038]) comprising an intermediate layer (130, Fig. 4; page 4, para [0070]) sandwiched by a first capping layer (120, Fig. 4; page 4, para [0067]) and a second capping layer (140, Fig. 4; page 4, para [0067]), wherein a refractive index of the intermediate layer (130, Fig. 4) is between a refractive index of the first capping layer (120, Fig. 4) and a refractive index of the second capping layer (140, Fig. 4) in order to improve transmittance and reduce reflection at the respective interfaces of the first capping layer, intermediate layer, and second capping layer by having the refractive index of each of the layers gradually increase from the first capping layer to the intermediate layer and to the second capping layer (refractive index gradually increases from 120 to 130 and to 140, Fig. 4; page 4, para [0067, 0070]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the first capping layer (Lee: CL2, Figs. 5-6) of Lee to have a refractive index between the refractive index of the light-converting layer(Lee: 320, Figs. 5-6) and the refractive index of the low-refractive index layer (Lee: 400a, Figs. 5-6) in order to improve transmittance and reduce reflection at the respective interfaces by having the refractive index of each of the layers increase gradually from the low-refractive index layer to the first capping layer and to the light-converting layer (Lee: refractive index increasing from 400a to CL2 to 320, Figs. 5-6) as taught by Kim (Kim: refractive index gradually increases from 120 to 130 and to 140, Fig. 4; page 4, para [0067, 0070]).

Regarding claim 12, Lee as modified by Kim discloses a display device with all the limitations of claim 11 above and further discloses wherein the light-emitting panel (Lee: BLU, Fig. 4) includes light-emitting elements that generate the incident light (Lee: L, Fig. 4) having the single color (Lee: page 6, para [0088]), and the light-emitting elements respectively correspond to the pixel areas (Lee: PX1, PX2, PX3, Fig. 4; page 6, para [0088]).

Regarding claim 16, Lee as modified by Kim discloses a display device with all the limitations of claim 11 above and further discloses wherein the color filters (Lee: color filters of 210, Fig. 5; page 5, para [0069]) correspond to the pixel areas (Lee: PX1, PX2, PX3, Fig. 4), and two neighboring color filters among the color filters partially overlap each other in the light-blocking area (Lee: neighboring color filters of 210 overlap each other in the blocking area BM between 320a and 320b, Fig. 4).

Regarding claim 18, Lee as modified by Kim discloses a display device with all the limitations of claim 16 above and further discloses a barrier layer (Lee: 220, Fig. 7; page 2, para [0029]) covering the light-converting portions (Lee: 320 and 310, Figs. 4 and 7),
	wherein the light-converting portions (Lee: 320 and 310, Figs. 4 and 7) are spaced apart from each other, and the barrier layer (Lee: 220, Fig. 7) directly contacts the first capping layer (Lee: CL2, Figs. 6-7) in the light-blocking area (Lee: BM between 320a and 320b, Figs. 6-7).

Regarding claim 19, Lee as modified by Kim discloses a display device with all the limitations of claim 18 above and further discloses a second light-blocking pattern (Lee: BM between 320a and 310, Fig. 7) located between the light-converting portions (Lee: such as 320a and 310, Fig. 7) that are apart from each other.
Regarding claim 20, Lee as modified by Kim discloses a display device with all the limitations of claim 11 above and further discloses wherein the light-emitting panel (Lee: display panel including BLU, Fig. 4) includes a liquid crystal layer (Lee: LC, Fig. 4; page 6, para [0090]) including liquid crystal molecules,
	the optical filter (Lee: 2, Fig. 4) further includes an overcoat layer (Lee: 500, Fig. 6; page 2, para [0029]) providing a flat surface by covering the light-converting portions (Lee: 320 and 310, Figs. 4 and 6), and
	the display device (Lee: Fig. 4) further includes a polarization layer (Lee: 680, Fig. 4; page 6, para [0086]).

Allowable Subject Matter
Claims 3, 6, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the optical filter of claims 3 and 6 having all the combination of features and the display device of claim 17 having all the combination of features as recited in the claims respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C LEE/Primary Examiner, Art Unit 2871